[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON APPEAL AFTER REMAND FOR ARTICULATION
In this case, the court remanded a portion of the plaintiff's appeal from the final decision of the Family Support Magistrate (FSM) for articulation, and affirmed the remainder of the FSM's decision. See Memorandum of Decision on Appeal from Final Decision of Family Support Magistrate dated December 7, 1994.
The court has carefully reviewed the FSM's articulation and the transcript of the November 18, 1994 proceedings before him filed with said articulation.
I conclude that from an examination of the record, as now supplemented by said articulation and the transcript, that the plaintiff has not shown that the decision of the FSM is improper by reason of any of the infirmities set forth in General Statutes § 46b-231(n)(7). On the contrary, the thoughtful and comprehensive findings of the FSM, as articulated, are abundantly supported by the ". . . reliable, probative and substantial evidence on the whole record". Id.
Accordingly, the decision of the FSM is affirmed.
Teller, J. CT Page 2755